Case 1:19-mj-00635 Document 1 Filed on 06/05/19 in TXSD Page 1 of 8
, United States District Court

 

AO 106 (Rev. 04/10) Application for a Search Warrant : Southern District of Texas
FILED
UNITED STATES DISTRICT COURT JUN 05 2019
for the
Southern District of Texas David J. Bradley, Clerk of Court

In the Matter of the Search of

(Briefly describe the property to be searched
or identify the person by name and address)

White 1999 Toyota Camry
VIN# 4T1BG22K2XKU610897

Case No. B -/9-6385-mMT

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that J have reason to believe that on the following person or property (identify the person or describe the

h
PRR Re BOR Toyets Canny” VINE 41 BG22K2XU610897 located at the United States Brownsville Border Patrol
Station, 940 FM511, Olmito, Texas 78575

located in the Southem District of Texas , there is now concealed (identify the

person or describe the property to be seized):
See Attachments "A"

 

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
wo evidence of a crime;
C? contraband, fruits of crime, or other items illegally possessed;
&f property designed for use, intended for use, or used in committing a crime; CO
C1 a person to be arrested or a person who is unlawfully restrained. .

The search is related to a violation of:

Code Section Offense Description
8 USC 1324(a)(1)(A)¢iii) Transportation, Harboring, Shields from Detection and Financial Gain.

The application is based on these facts:
See attached Affidavit

@ Continued on the attached sheet. ;
CDelayed notice of ———chays (give txact ending date if more than 30 days: Js Téquested
under t8-US-C-$-3463a-the basis Of WHICH Is Set forth on the attached sheet. —

 

 

 

Apflicant’s signature

Javier G. Sandoval BPAI-HSI/TFO

Printed name and title

Sworn to before me and signed in my presence.
Date: Nuss 5269 Lk Wwe,

c Judge ’s signature VA
City and state: Brownsville, Texas , Ronaid G. Morgan, U.S. Magistfate Judge
Printed name and title

 

 

 
Case 1:19-mj-00635 Document1 Filed on 06/05/19 in TXSD Page 2 of 8

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF TEXAS
BROWNSVILLE DIVISION

IN THE MATTER OF THE SEARCH OF
White 1999 Toyota Camry | CaseNo. -/9- 6 3S-MT
VIN# 4T1BG22K2XU610897

 

AFFIDAVIT IN SUPPORT OF A SEARCH
WARRANT

I, Javier G. Sandoval, being first duly sworn, hereby depose and state as follows:
INTRODUCTION AND AGENT BACKGROUND

1. I make this affidavit in support of an application under Rule 41 of the Federal Rules
of Criminal Procedure for a search warrant authorizing the search of the examination of one white
1999 Toyota Camry, VIN 4T1BG22K2XU610897 (hereinafter referred to as “Target Vehicle”), .
which is currently: stored in law enforcement possession at the Border Patrol Office located at 940
FMS511, Olmito, Texas (See Attachments A and B)

2. I am a Border Patrol Agent/ Homeland Security Investigations Task Force Officer
(HSI/TFO) employed by the Department of Homeland Security (DHS), Rio Grande Valley Sector
Intelligence Unit (RGV/SIU) in Harlingen, Texas and HSJ/Harlingen Field Office. I have been
employed as a Border Patrol Agent since February 1997. I have conducted multiple criminal
investigations for multiple violations of federal and state laws including, and not limited to human
smuggling, narcotics smuggling, and organized criminal activity.

3. As a Border Patrol Agent/ HSI/TFO, I have had extensive training in the area of
immigration law and human smuggling operations. I have been involved in the interviewing of
defendants and witnesses and other persons who have personal knowledge of transporting and
concealing illegal immigrants, amassing, spending, converting, transporting, distribution,
laundering and concealing of the proceeds of human trafficking and human smuggling. I have
testified in judicial proceedings for violations of laws concerning smuggling of aliens.

4, Based upon my training, experience, and participation in alien smuggling
investigations and investigations into the financial implications which result from violations of 18
United States Code (U.S.C), Section 1324, I know:

a. That human smuggling is often a conspiratorial crime. It is further known that

human smugglers use vehicles to illegally transport aliens.

b. That vehicles used to smuggle aliens are known to have pocket trash, receipts, and
other evidence of human smuggling.

c. That human smugglers transporting aliens in vehicles often use mobile phones to
communicate with scouts, stash house operators, and drivers. |

1
Case 1:19-mj-00635 Document 1 Filed on 06/05/19 in TXSD Page 3 of 8

d. That human smugglers often keep ledgers, receipts, money wire transfers, and
record keeping notebooks as well as multiple phones in their vehicles and stash
houses.

e. That human smugglers commonly utilize vehicles not registered in their names
and leave physical evidence in the vehicle including their fingerprints.

f. That human smugglers are known to maintain weapons in their vehicles and stash
houses for intimidation as well to prevent other smugglers from stealing aliens.

g. That human smugglers commonly use electronic devices such as cell phones,
pagers, ipads, and computers to facilitate alien smuggling.

h. That human smugglers commonly use compasses and other navigational devices
to facilitate their human smuggling.

5. This affidavit is intended to show only that there is sufficient probable cause for the
requested warrant and does not set forth all of my knowledge about this matter.

PROBABLE CAUSE

1. On June 27, 2018, Homeland Security Investigations (HSI) Harlingen and Corpus
Christi Agents received information from U.S. Border Patrol Kingsville regarding undocumented
aliens being apprehended in their area of responsibility (AOR) and being smuggled on trains to
circumvent the Sarita, Texas U.S. Border Patrol Checkpoint. This Alien Smuggling Organization
(ASO) is suspected of moving their illicit cargo by loading the undocumented aliens at rail yards
south of the checkpoint. HSI-Harlingen and Corpus Christi began an investigation into the ASO
and its associate(s)responsible for the illicit cargo. Through interviews conducted with the UDAs,
Benjamin LOPEZ-Reyes has been identified as the facilitator and/or caretaker operating this ASO.

2. On November 19, 2018, two subjects were encountered that were determined to be
undocumented aliens (UDAs) trying to circumvent the Sarita, Texas Border Patrol checkpoint on
onboard a Union Pacific Railroad northbound train by Kingsville Border Patrol Agents (BPAs).
The UDAs were encountered hiding in the engine’s ventilation compartment. The UDAs were
taken into custody and interviewed as to their alien smuggling attempt by Kingsville Border
Agents-Intelligence (BPAIs). The UDAs stated that they had entered illegally and had been staying
at an apartment in Donna, Texas for approximately two weeks. The UDAs stated that on November
16, 2018, a male subject subsequently identified as Benjamin LOPEZ-Reyes, arrived at the
apartment and picked them up and took them to another apartment located in Harlingen, Texas
where they stayed a few days. The UDAs stated that on November 18, 2018, LOPEZ-Reyes took
them to the Union Pacific Railroad Yard located in Olmito, Texas at approximately 2 A.M.
However, they were taken back to the apartment in Harlingen, Texas due to LOPEZ-Reyes
observing other individuals with flashlights in the area and believed it might have been law
enforcement. On November 19, 2018, the UDAs stated that LOPEZ-Reyes once again took them

2
Case 1:19-mj-00635 Document 1 Filed on 06/05/19 in TXSD Page 4 of 8

to them to the train yard in the early morning hours and this time placed them into the ventilation
compartment of the train’s engine. Benjamin LOPEZ-Reyes was identified by the UDAs through
a photo lineup provided to them by BPAIs. The UDAs also provided a phone number they stated
they used to contact LOPEZ-Reyes.

3. On December 23, 2018, a male subject was encountered by Brownsville Border
Agents (BPAs) at the Union Pacific Railroad Yard located in Olmito, Texas after an electronic
alert system at this location was activated at approximately 1:28 A.M. BPAs responding to this
location encountered a subject that was determined to be a UDA attempting to hide on a
northbound Union Pacific Railroad train. The UDA stated that he entered illegally and had been
staying at an unknown residence in the McAllen/Hidalgo, Texas area for approximately five days.
The UDA stated that on December 23, 2018, he was picked up sometime after 12 A.M. by a subject
he subsequently identified as LOPEZ-Reyes and taken to bar known as “El Rinconcito” which
he stated was near the train yard in Olmito, Texas. The UDA stated that approximately twenty
minutes later LOPEZ-Reyes walked him over to the train yard. The UDA stated that he was given
a cellular phone by LOPEZ-Reyes and he was to call LOPEZ-Reyes once he was past the U.S.
Border Patrol Checkpoint. LOPEZ-Reyes was positively identified by the UDA as his alien
smuggler.

4, On April 3, 2019, three subjects were encountered that were determined to be
undocumented aliens (UDAs) trying to circumvent the Sarita, Texas Border Patrol checkpoint
onboard a Union Pacific Railroad northbound train by Kingsville Border Patrol Agents (BPAs).
The UDAs were taken into custody and interviewed as to their alien smuggling attempt by
Kingsville Border Agents-Intelligence (BPAIs). The UDAs stated that they had entered illegally.
The UDAs were interviewed as to their alien smuggling attempt. However, only one UDA was
forthcoming with information as to the identification of the alien smuggler that facilitated this
smuggling attempt. The UDA positively identified LOPEZ-Reyes as the individual he made his
smuggling arrangements with LOPEZ-REYES to be smuggled north into the interior of the
United States. The UDA positively identified LOPEZ-Reyes through a photo lineup provided to
them by BPAIs.

5. On May 21, 2019, four male subjects were encountered by Brownsville Border
Patrol Agents (BPA’s) at the Union Pacific Railroad Yard located in Olmito, Texas after an
electronic alert system at this location was activated at approximately 4:00 A.M. BPAs responding
to this location encountered four subjects that attempted to abscond. The responding BPAs were
able to detain and apprehend all four subjects and determined that three of the subjects were UDAs
and the fourth was a United States Citizen (USC). The UDAs and the USC were taken into custody
and interviewed as to this alien smuggling attempt by Brownsville Border Agents-Intelligence
(BPAIs). The UDAs stated that they had made arrangements with a human smuggler who they
stated went by the name of Rojo, First Name Unknown, Last Name Unknown (hereinafter
known as FNU LNU). The UDAs stated that this subject transported them from a stash house in
the McAllen, Texas area to an apartment in the Harlingen, Texas area where they stayed with an
unknown female for a few days. The UDAs stated that on May 21, 2019, they were picked up by
Rojo (FNU LNU) at approximately 3:30 A.M. and transported to the Union Pacific Railroad Yard
in a light-colored sedan and arrived at approximately 4:00 A.M. The UDAs stated that USC was

3
Case 1:19-mj-00635 Document 1 Filed on 06/05/19 in TXSD Page 5 of 8

already at the apartment in Harlingen, Texas when Rojo (FNU LNU) arrived to pick them up. The
UDAs stated that after arriving at the train yard they were guided through the brush by the USC to
the locomotive they all absconded from when initially encountered.

6. The USC apprehended with three UDAs was also interviewed by SA Ruben
Rendon and BPAI Gilbert Briones. The USC stated that he (USC) was hired by a person he knew
as Chichin, (FNU LNU). The USC stated that he was provided Chichin’s (FNU LNU) telephone
number by one of Chichin’s (FNU LNU) associates that the USC identified as Irvin Garza. The
USC stated that he was hired to help smuggle the UDAs and was going to be paid by Chichin
(FNU LNU) to guide the UDAs through the brush and hide them in the engine compartment of
the locomotive. The USC state that he was at the apartment when Chichin (FNU LNU) arrived to
pick them all up to transport them to the train yard in Olmito, Texas. The USC stated they were
transported to the train yard in Olmito, Texas in a light-colored sedan. The USC stated that he
could identify Chichin (FNU LNU) and was shown a photo lineup provided by SA Rendon and
BPAI Briones. The USC positively identified Chichin (FNU LNU) but did not know Chichin’s
real name. The USC stated that he had Chichin’s phone number saved in his cell phone and
provided that to number to SA Rendon and BPAI Briones. The phone number the USC provided
was the same number that the UDAs had saved on a cell phone that was provided to them by Rojo
(FNU LNU). Through the photo lineups and the cell phone numbers saved on USC’s and UDA
phones, SA Rendon and BPAIs determined that Rojo (QNU LNU) and Chichin (FNU LNU) was
the same person that had been previously identified as Benjamin LOPEZ-Reyes by BPAIs and
previous UDA interviews.

7. On May 22, 2019, the USC contacted BPAI-HSI/TFO Sandoval stating that he
(USC) wanted to cooperate and became a Source of Information (SOJ]). The SOI advised that the
Target Vehicle used during the human smuggling event on May 21, 2019, had been hidden in the
brush line on the property adjacent to the train yard. The SOI advised that he overheard this
information while in the presence of one of Chichin’s (LOPEZ-Reyes’s) caretakers/transporters.
The SOI advised that Chichin (LOPEZ-Reyes) was the facilitator of the human smuggling event
and was sending two unknown subjects to retrieve the Target Vehicle that had been used the night
before in transporting the UDAs. The SOI advised that the Target Vehicle was a white sedan and
was hidden in the brush near the train yard.

8. On May 23, 2019, the owner of the property adjacent to the Union Pacific Railroad
Yard contacted the Brownsville Border Patrol Station regarding a vehicle that he found hidden in
the brush on his property. The vehicle hidden in the brush was a white sedan and matched the
information that the SOI had relayed to BPAI-HSI/TFO Sandoval. The land owner advised
responding BPA’s that this vehicle did not belong to him. BPA’s conducted record checks on a
white Toyota Camry, Texas License Plates QB Record checks determined that this
Target Vehicle was a white 1999 Toyota Camry, VIN4T1BG22K2XU610897, registered to
Hortencia Constante, 2905 Nueces Dr., Harlingen, Texas. The record checks also determined that
the Target Vehicle had not been reported stolen. The Target Vehicle was then transported by a
contracted tow truck company to the Brownsville Border Patrol Station located at 940 FM511,
Olmito, Texas in the same condition that is was found.
Case 1:19-mj-00635 Document 1 Filed on 06/05/19 in TXSD Page 6 of 8

9. Thus, it is alleged that this Target Vehicle, a 1999 Toyota Camry, Texas License
Plates QQMBB was the Target Vehicle used on the night of May 21, 2019, which resulted in
the apprehension of three UDAs and one USC encountered by BPA’s at the Union Pacific Railroad
Yard. The Target Vehicle was abandoned by this human smuggling group at a location adjacent
to the Union Pacific Railroad Yard. Subsequently this Target Vehicle was seized by BPA’s and
towed to the United States Border Patrol Station located at 940 FM511, Olmito, Texas.

MANNER OF EXECUTION

Because this warrant seeks only permission to examine a vehicle already in law
enforcement’s possession, the execution of this warrant does not involve the physical
intrusion onto a premise. Consequently, I submit there is reasonable cause for the court to
authorize execution of this warrant at any time in the day or night.

CONCLUSION

I Submit that this affidavit supports probable cause for a warrant to search the
Target Vehicle and seize the items described in Attachment B.

Respectfully submitted,

 

 

HSI Task Force Officer

Subscribed and sworn to before me on June § 2019

felleteg —

UNITED STATES MAGIS TE JUDGE

 
Case 1:19-mj-00635 Document1 Filed on 06/05/19 in TXSD Page 7 of 8

ATTACHMENT A
The Target Vehicle to be searched is:

A white 1999 Toyota Camry Texas License Plates QMBis located at the United
States Border Patrol Station, 940 FM511, Olmito, Texas.

 
 

Case 1:19-mj-00635 Document 1 Filed on 06/05/19 in TXSD Page 8 of 8

ATTACHMENT B
ITEMS TO BE SEIZED

1. Any and all items used in alien smuggling activities such as immigration
documents, birth certificates rosters, photos, money wire transactions receipts, money order
receipts, records, notes, ledgers, bank records, papers/documents relating to alien smuggling,
foreign recruitment, address books, papers reflecting names, addresses, telephone numbers and/or
records relating to individuals associated with alien smuggling, and any evidence which may have
been kept from smuggled aliens who were being transported, harbored, concealed and or shielded
from ICE HSI which constitutes evidence of the commission of the criminal offense for alien
smuggling violations.

2. Any and all correspondence, in whatever form, pertaining to the possession, receipt
or distribution of smuggled aliens, respondents and associates, including but not limited to rosters,
photos, money. wire transmissions and receipts, records, computers and other electronic storage
media, notes, ledgers, bank records, papers/documents relating to alien smuggling, foreign
recruitment, telephone and address books, papers reflecting names, addresses, telephone numbers
and/or records relating to individuals associated with alien smuggling.

3. Any and all records evidencing ownership of the target vehicle known and
described in attachment A, including, but not limited to the vehicle ownership information and
insurance documents.

4. Any and all physical evidence left behind in the vehicle including but not limited
to fingerprints of human smuggler facilitators.

5. Any and all electronic devices including but not limited to phones, pagers, ipads,
and computers.

6. Any and all compasses and navigational devices that are to facilitate alien
smuggling.
